Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a continuation of 16,274,182, now US Patent No. 11, 011,748.
Claims 37-59 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/2021 have been considered by the examiner. Initialed copies accompany this action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5, 8, 13-20, 22-24, and 26-36 of U.S. Patent No. 11,011,748. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,011,748 contains substantially similar subject matter and anticipatory or overlapping ranges. Specifically, U.S. Patent No. 11,011,748 claims the following:
A particulate material comprising a plurality of composite particles, wherein the composite particles comprise: (a) a porous carbon framework comprising micropores and mesopores, wherein the micropores and mesopores have a total pore volume as measured by gas adsorption of P-1 cm3/g, wherein P1 has a value of at least 0.75 and up to 1.5, and wherein the PD50 pore diameter as measured by gas adsorption is no more than 1.5 nm; and (b) a plurality of elemental nanoscale silicon domains located at least within the micropores of the porous carbon framework; wherein the volume of silicon in the composite particles is equal to 20-55% of the micropore and mesopore volume, and wherein at least 90 wt% of the silicon mass in the composite particles is located within the internal pore volume of the porous carbon framework (claims 1 and 31).
A particulate material as defined above, wherein the volume of silicon in the composite particles is equal to 25-55% of the micropore and mesopore volume (claim 31).
A particulate material as defined above, wherein the volume of silicon in the composite particles is equal to 25-40% of the micropore and mesopore volume (claim 31).
A particulate material as defined above, wherein the volume of micropores and mesopores of the composite particles, as measured by nitrogen gas adsorption, is no more than 0.15 x P1 (claim 22).
A particulate material as defined above, wherein the volume of micropores and mesopores of the composite particles, as measured by nitrogen gas adsorption, is no more than 0.10 x P1 (claim 22).
A particulate material as defined above, wherein the composite particles have a D50 particle diameter in the range of 0.5 to 50 µm and a span of 5 or less (claims 16-20).
A particulate material as defined above, wherein the composite particles have a D50 particle diameter in the range of 5 to 30 µm and a span of 3 or less (claims 16-20).
A particulate material as defined above, wherein the sum of the amount of silicon and carbon of the composite particles is at least 90 wt% of the particulate material, and the amount of oxygen is less than 10 wt% of the particulate material (claim 26).
A particulate material as defined above, wherein the sum of the amount of silicon and carbon of the composite particles is at least 95 wt% of the particulate material, and the amount of oxygen is less than 5 wt% of the particulate material (claim 26).
A particulate material as defined above, wherein the volume of micropores and mesopores of the composite particles, as measured by nitrogen gas adsorption, is no more than 0.15 x P1; the composite particles have a D50 particle diameter in the range of 0.5 to 50 µm and a span of 5 or less; and the sum of the amount of silicon and carbon of the composite particles is at least 90 wt% of the particulate material, and the amount of oxygen is less than 10 wt% of the particulate material (claims 16-20, 22, and 26).
A particulate material as defined above, wherein the volume of micropores and mesopores of the composite particles, as measured by nitrogen gas adsorption, is no more than 0.10 x P;; the composite particles have a D50 particle diameter in the range of 5 to 30 µm and a span of 3 or less; and the sum of the amount of silicon and carbon of the composite particles is at least 95 wt% of the particulate material, and the amount of oxygen is less than 5 wt% of the particulate material ((claims 16-20, 22, and 26).
A particulate material as defined above, wherein the weight ratio of silicon to the porous carbon framework in the composite particles is in the range from [0.65xP1 to 1.3*P1] : 1 (claim 1).
A particulate material as defined above, wherein the weight ratio of silicon to the porous carbon framework is in the range from [1*P1 to 1.3*P1] : 1 (claim 31).
A particulate material as defined above, wherein P; has a value of at least 0.8 (claim 33).
A particulate material as defined above, wherein P; has a value of up to 1.3 (claim 33).
A particulate material as defined above, wherein the PD60 pore diameter of the porous carbon framework is no more than 2 nm (claim 5).
A particulate material as defined above, wherein the PD90 pore diameter of the porous carbon framework is no more than 10 nm (claim 8).
A particulate material as defined above, wherein the porous carbon framework comprises macropores having a diameter in the range from greater than 50 nm to 100 nm having a total volume P2 cm?/g as measured by mercury porosimetry, wherein P2 is no more than 0.2xP1 (claim 13).
A particulate material as defined above, wherein at least a portion of the micropores comprise void space that is fully enclosed by the silicon (claim 15).
A particulate material according above, having specific capacity on lithiation of 1200 to 2340 mAh/g (claim 23).
A composition comprising a particulate material as defined above, and at least one other component selected from: (i) a binder; (ii) a conductive additive; and (iii) an additional particulate electroactive material (claim 23).
An electrode comprising a particulate material as defined above in electrical contact with a current collector (claim 28).
A rechargeable metal-ion battery comprising: (i) an anode, wherein the anode comprises an electrode as described above; (ii) a cathode comprising a cathode active material capable of releasing and reabsorbing metal ions; and (iii) an electrolyte between the anode and the cathode (claim 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

7/29/2022